Citation Nr: 9902401	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-04 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral ear 
disability, to include ear infections and otitis externa.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1958 to 
February 1977.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for bilateral ear disease and continued 
the noncompensable disability evaluation for bilateral 
hearing loss disability.

Preliminary review of the record reveals that the RO did not 
expressly consider referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VAs Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Competent evidence of current bilateral ear disability is 
not of record.

2.  Hearing loss disability is manifested by an average pure 
tone threshold of 50 decibels on the right and 49 decibels on 
the left.  Discrimination ability is 88 percent correct on 
the right and 80 percent correct on the left.


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral ear 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991)

2.  Hearing loss disability is no more than 0 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, Part 4, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) affd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that ear infections arose under 
combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.

Service medical records reveal that in January 1961, the 
appellant underwent an ear, nose, and throat examination.  
The examiner noted that there were no significant 
abnormalities except the appellants perceptive hearing loss, 
which was bilateral.  In an April 1967 report of medical 
history completed by the appellant, he stated that he had had 
ear, nose, or throat trouble; however, there was no notation 
by the appellant or the examiner as to the specific trouble.  
In February 1968 and August 1973, clinical evaluations of the 
appellants ears, including the interior and exterior canals, 
were normal.  In March 1976, it was noted that the appellant 
had complaints of loss of hearing and loss of balance for the 
last two years.  The examiner noted only that the appellant 
had high frequency hearing loss in both ears.  In April 1976, 
the appellant complained of a dull ache over the mastoid tip 
and complained of tinnitus.  Examination of the appellants 
ears revealed clear and mobile tympanic membranes.  The 
impression was tinnitus secondary to bilateral high frequency 
hearing loss.

A November 1991 VA outpatient treatment report reveals that 
the appellant complained of tinnitus.  The VA examiner stated 
that examination of the appellants tympanic membranes were 
within normal limits.  The diagnosis was chronic tinnitus.  
The appellant underwent a VA examination in August 1994.  The 
VA examiner noted that examination of the appellants ears 
was within normal limits.  In an August 1994 audiological 
evaluation report, the examiner noted that the appellant 
reported hearing loss in service, but denied any otitis 
media, otosurgery, or vertigo, although he was aware of 
tinnitus.  No diagnosis was entered as to the appellants 
ears, other than his hearing loss.  In December 1995, the 
appellant reported an itch in his right and left ears 
even prior to hearing aid use.  The examiner noted that the 
right was more red than the left.

In a January 1996 VA examination report, the appellant 
reported a history of chronic ear infections since service, 
but denied any otorrhea or otosurgery.  No diagnosis was 
entered as to the appellants ears, other than his hearing 
loss.  In April 1997, the appellant complained of irritation 
and pain on both ears.  Examination of the ears revealed the 
canals to be erythematous and edematous.  There was no 
discharge noted.  The tympanic membranes were not visualized 
properly.  The impression was otitis externa secondary to 
hearing aids.  

The appellant had an RO hearing in June 1997.  He stated that 
the first time he could recall having an ear problem (other 
than hearing loss) was in 1960.  He stated that he was sent 
for a hearing test and he remembered being treated then.  He 
stated that he was told he had wax buildup and was told to 
use warm water and oxygen peroxide to get rid of the excess 
wax.  The appellant stated that the wax buildup caused the 
ear infections.  He stated that he went back several times 
and that he was told it was wax buildup.  The appellant 
stated that since he was discharged from service in 1977 that 
he had not seen any doctors for his ear problems as a 
civilian.  He stated that when he went for a hearing test at 
VA that the woman told him that his ears were really 
infected and that she told him she would set up an ear 
appointment for him.  He stated that it was December and that 
his appointment was in April, so he continued to clean his 
ears the way he did in service.  He stated that he had 
cleaned them so well that there was no infection in April 
when the VA examiner saw him.

The appellant stated that he would get ear infections about 
every three to four months, which had been going on since 
1960.  He stated that he noticed that his ear infections were 
starting to intensify.  He stated that when he was examined 
for his stomach, he asked the VA examiner to look at his 
ears.  He stated that the VA examiner noted that he had an 
ear infection and prescribed some ear drops.  The appellant 
could not remember the name of the medication given to him.  
He stated that he noticed that his ears were becoming 
infected again, and that such appointment was only six weeks 
prior.  The appellant noted that he had not been given a 
diagnosis of otitis media or otitis externa.  

The appellant underwent a VA audiological evaluation in 
August 1997.  The VA examiner noted that there was no 
evidence of any middle ear disease nor any evidence of any 
retrocochlear disease.  

The appellant underwent a VA examination in August 1997.  The 
appellant reported that four times a year, he would get 
buildup in his ears and have to irrigate them with hydrogen 
peroxide, which was helpful.  The appellant denied earaches, 
discharge from the ears, fever, and true dizziness.  The 
appellant reported three months of lasting unsteadiness while 
standing on the left leg.  The VA examiner noted that no 
workup had been initiated for this condition.  Upon physical 
examination, the VA examiner stated that the auricles were 
well contoured and symmetrical.  The external ear canals were 
noted to have a small amount of cerumen bilaterally, which 
was removed.  There were no lesions identified.  The tympanic 
membranes were slightly dull, but well differentiated and 
intact.  The tympanums were free of retrotympanic effusions.  
The mastoids were nontender and symmetrical.  The bilateral 
mastoids were somewhat sensitive to touch, as well as the 
area of the right temporomandibular joint.  There was no 
swelling or redness visualized.  There was no evidence of 
infectious disease of middle or inner ear.  There was no 
evidence of imbalance or associated upper respiratory disease 
identified.  Cranial nerves II through XII were within normal 
limits.  Romberg with closed eyes was negative.  The VA 
examiner stated that there was no evidence of otitis medial 
or externa.  The VA examiner noted that there was a 
possibility of recurrent buildup of cerumen in the external 
auditory canals.  X-rays taken of the mastoids at that time 
revealed the mastoid air cells to be well aerated.  There was 
no evidence of opacification or bone destruction.  The 
impression was normal examination.

The appellants claim for service connection for bilateral 
ear disability, to include ear infections and otitis externa, 
is not well grounded.  The appellant is competent to report 
that he had pain in his ears in service and that he had pain 
in his ears three to four times per year since service.  
However, the appellant is not competent to report that he had 
chronic ear infections in service, which have continued to 
the present time.  The Board must note that service medical 
records are silent as to diagnoses of ear infections.  
Additionally, when the appellant filed his claim for service 
connection in June 1994, he did not seek service connection 
for ear infections.  In the August 1994 VA examination 
report, the VA examiner stated that the appellant denied 
otitis media, otosurgery, and vertigo.

Notwithstanding the above, the appellant has not brought 
forth evidence of a current bilateral ear disability, 
including chronic bilateral ear infections.  The appellant 
was given a diagnosis of otitis externa secondary to hearing 
aids in April 1997.  Under 38 C.F.R. § 3.310(a) (1998), 
secondary service connection shall be awarded when a 
disability is proximately due to or the result of a 
service-connected disease or injury . . . .  Although the 
VA examiner related the otitis externa to the appellants 
hearing aids, no medical professional has stated that otitis 
externa is chronic.  When the appellant was examined in 
August 1997, the VA examiners noted that there was no 
evidence of otitis media or otitis externa.  The Court of 
Veterans Appeals (the Court) has stated that Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability, and held that [i]n the absence of proof of a 
present disability[,] there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, 2 Vet. 
App. at 143-44.  Because the appellant has not submitted 
evidence of a current, chronic bilateral ear disability, to 
include ear infections and otitis externa, the Board must 
deny the claim as not well grounded.  Id.; see also Caluza, 7 
Vet. App. at 505.  This includes both claims for direct 
service connection and secondary service connection.

The Board notes that in the August 1997 VA examination 
report, the VA examiner noted that there was the possibility 
of cerumen buildup.  However, it must be noted that cerumen 
buildup is not a condition for which service connection may 
be granted.  Service connection is warranted for a 
[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . . 38 U.S.C.A. §§ 1110, 1131.  The current notation 
of the possibility of cerumen buildup does not establish that 
there is a disability resulting from an injury or a disease.  
See id.  Absent a disease or injury, service connection may 
not be granted and thus the claim for service connection for 
cerumen buildup is not well grounded and must be denied.

The appellant has stated that he gets recurrent ear 
infections three to four times per year, which has been 
occurring since 1960.  It has not been shown that he 
possesses the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu, 4 Vet. App. at 494; see also Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995) (en banc) ([w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a)).  Further, assuming that the appellant is 
claiming that there is a current right ear infection, he is a 
layman and his opinion is not competent.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  The appellants own, 
unsupported opinion does not give rise to a well-grounded 
claim.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
April 1996 and a supplemental statement of the case in 
September 1997.  In this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied 
at both the RO level and the appellate level.  See Franzen v. 
Brown, 9 Vet. App. 235 (1996) (VAs obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).

II.  Increased evaluation

Service connection for bilateral hearing loss disability was 
granted by means of an October 1994 rating decision and 
assigned a noncompensable evaluation.  Because the method of 
testing hearing loss disability and the method of evaluating 
hearing loss disability has changed, the Board does not 
report the prior results.

The appellant underwent a VA audiological evaluation in 
November 1995.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
25
40
55
LEFT

35
40
55
65

The November 1995 evaluation report indicates that the 
hearing was evaluated in the left ear two additional times.  
Pure tone thresholds (with air conduction), in decibels, 
were as follows:




HERTZ




1000
2000
3000
4000
RIGHT





LEFT

30
35
45
65

In the bone conduction process, pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT





LEFT

35
40
50
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 80 percent in the left ear.

The appellant underwent a VA audiological evaluation in 
January 1996.  Pure tone thresholds, in decibels, were as 
follows:





HERTZ




1000
2000
3000
4000
RIGHT

30
50
50
65
LEFT

30
40
50
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.

The appellant had an RO hearing in June 1997.  He stated 
that he felt that the January 1996 audiological evaluation 
was not a fair evaluation.  He felt that it was biased 
against him.  He stated that he felt that the VA examiner 
was telling him to indicate that he heard a sound whether 
he really heard one or not.  The appellants representative 
stated that he had heard of things like this occurring with 
other veterans as well.  He stated that she told him, We 
have got to get these numbers right or you are going to 
have to come back.  The appellant stated that he believed 
his hearing was worse than at the time of his last 
audiological evaluation (which was August 1994).  He stated 
that he was having a hard time distinguishing voices at 
work, particularly when there was outside noise.

The appellant stated that he wore hearing aids in both 
ears.  He stated that the hearing aids were not that 
helpful since it amplified all noises, even the outside 
noise.  The appellant stated that it caused him problems at 
work.  The appellant stated that his wife and mother-in-law 
did not like that he would have to turn up the volume on 
the television.  

The appellant underwent a VA audiological evaluation in 
August 1997.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
35
60
70
LEFT

30
45
50
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.  

The August 1997 evaluation is the most favorable to the 
appellant and that is the evaluation used to determine his 
degree of impairment.  Disability evaluations are based upon 
average impairment of earning capacity as contemplated by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  VA Regulations - Title 38 Code of Federal Regulations 
Schedule for Rating Disabilities - Transmittal Sheet 23 
(October 22, 1987).  See 52 Fed.Reg. 44117-44122 November 18, 
1987, and correction 52 Fed.Reg. 40439 December 7, 1987.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110 (1998).

The United States Court of Veterans appeals has noted that 
the assignment of disability ratings for hearing impairment 
are derived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the numeric designations produce a 
noncompensable disability evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 6100 (1998).  The fact that the appellant may 
have difficulty distinguishing between peoples voices and 
the fact that he may have to turn up the volume on a radio or 
television are not determinative.  Additionally, the 
evaluation contemplates the use of hearing aids.

The Board notes that it is aware of the appellants 
complaints of the way the January 1996 audiological 
evaluation was conducted.  He felt like the results were not 
indicative of his lack of hearing.  Following his June 1997 
RO hearing, the hearing officer ordered a new evaluation, 
which was conducted in August 1997.  Although the results 
from the January 1996 audiological evaluation were reported 
above, the Board did not use them in its determination as to 
whether an increased evaluation for bilateral hearing loss 
disability was warranted.  Rather, it used the results from 
the August 1997 evaluation report since the results in that 
report were the most beneficial to the appellants claim for 
an increased evaluation for bilateral hearing loss 
disability.  It must be noted that the August 1997 results 
did not differ substantially from the January 1996 results.  
Although the appellant testified the examinations were more 
probative of the degree of impairment, he is a lay person and 
his testimony is not competent to establish such.

The preponderance of the evidence is against the appellants 
claim for an increased evaluation for bilateral hearing loss 
disability, and an increased evaluation is not warranted.  
38 U.S.C.A. § 5107, Lendenmann, 3 Vet. App. at 349. 


ORDER

Service connection for bilateral ear disability is denied.  
An increased evaluation for bilateral hearing loss disability 
is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
